It seems to me that, *Page 581 
when the legislature by the act of 1896 (Ga. L. 1896, pp. 287, 290, § 11), creating the City Court of Elberton, fixed the terms of such city court, it was merely coincidental that they were fixed in the same manner as those of the superior court.
A separate and independent act changing the terms of the superior court would not of itself change the terms of the city court. Therefore, with these terms of the City Court of Elberton still the same, the matters pertaining to service in such city court would be inconsistent with the Practice Act of 1946 (Ga. L. 1946, p. 761, 780, § 25), and the city court act as to the rules of service in that court here in question would, under the exception in the Practice Act, prevail.